Title: From James Madison to Nathan Haley, 21 July 1808
From: Madison, James
To: Haley, Nathan



Sir.
Department of State, July 21st: 1808.

The Schooner Hope, chartered by Government to take public Dispatches to Europe is placed under your orders.  You will proceed on board of her and when joined by Mr. Attwater make the best of your way to the port of Havre.  After getting into the English Channel, however, you will direct the Captain to pass near the coast of England and avail himself of some opportunity of puting Mr. Atwater and his Baggage on shore in that Country.  On your arrival at Havre you will put the Letters which you receive from the Post Office here into the Post Office there, and without loss of time proceed to Paris where you will immediately deliver to Genl: Armstrong the Letters and Packets which you have received from this Department.  You will wait in Paris for the Dispatches of Genl. Armstrong and on receiving them return to Havre, where the Hope is to be in readiness to bring you home.  On your return you must put into Portsmouth or Cowes where it is expected that Mr. Atwater will be in waiting for you with Dispatches from Mr. Pinkney.  Should this not be the case you must immediately write to Mr: Pinkney by Duplicate to let him Know that you are at Portsmouth, and will wait there for his Dispatches: on receiving which you are to make the best way to the United States, and deliver them at the Seat of Government.  You will take care that no person on board the Hope violates in any way either the laws of this Country, or of the Countries for which she is destined, and you must not suffer any articles of Merchandise either to be taken out or brought home in her.	As a compensation in full for your services and in lieu of all expenses you will be allowed the sum of eleven hundred dollars.  I am &c.


James Madison.

